NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                        ANDREE TABOR, Appellant.

                             No. 1 CA-CR 15-0280
                               FILED 3-3-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-446571-001
                 The Honorable M. Scott McCoy, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Tennie B. Martin
Counsel for Appellant
                            STATE v. TABOR
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Patricia A. Orozco and Judge Kenton D. Jones joined.


J O H N S E N, Judge:

¶1            This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
following Andree Tabor's convictions of six counts of organized retail theft,
Class 4 felonies. Tabor's counsel has searched the record on appeal and
found no arguable question of law that is not frivolous. See Smith v. Robbins,
528 U.S. 259 (2000); Anders, 386 U.S. 738; State v. Clark, 196 Ariz. 530 (App.
1999). Tabor was given the opportunity to file a supplemental brief but did
not do so. Counsel now asks this court to search the record for fundamental
error. After reviewing the entire record, we affirm Tabor's convictions and
sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2             On six separate occasions in September 2013, Tabor entered a
convenience store, took beer from the shelf and left without paying.1 Tabor
later admitted to detectives she stole the beer for resale. After Tabor failed
to appear for a December 18, 2013, pretrial conference, a bench warrant was
issued for her arrest. Tabor eventually was tried in absentia. A jury
convicted her of six counts of organized retail theft under Arizona Revised
Statutes ("A.R.S.") section 13-1819(A)(1) (2016).2 The superior court
sentenced her to two terms of 1.5 years' incarceration and four terms of
three years' incarceration, all running concurrently, with 161 days of credit
for presentence incarceration.




1      Upon review, we view the facts in the light most favorable to
sustaining the jury's verdicts and resolve all inferences against Tabor. State
v. Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).

2      Absent material revision after the date of an alleged offense, we cite
a statute's current version.

                                      2
                            STATE v. TABOR
                           Decision of the Court

¶3           Tabor timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§
12-120.21(A)(1) (2016), 13-4031 (2016) and -4033 (2016).

                               DISCUSSION

¶4           The record reflects Tabor received a fair trial. She was
represented by counsel at all stages of the proceedings against her.

¶5             Tabor was tried in absentia. Under Arizona Rule of Criminal
Procedure 9.1, "a defendant may waive the right to be present at any
proceeding by voluntarily absenting himself or herself from it," and "[t]he
court may infer that an absence is voluntary if the defendant had personal
notice of the time of the proceeding, the right to be present at it, and a
warning that the proceeding would go forward in his or her absence should
he or she fail to appear." See also State v. Hall, 136 Ariz. 219, 222-23 (App.
1983) (defendant informed of trial date at arraignment was voluntarily
absent by failure to appear at subsequent proceedings). The court told
Tabor at her arraignment and initial pretrial conference that she could be
tried in absentia if she failed to appear. Tabor did not appear for the first
comprehensive pretrial conference on December 18, 2013, and was absent
from all subsequent proceedings until sentencing on January 28, 2015. See
State v. Muniz-Caudillo, 185 Ariz. 261, 262 (App. 1996) (defendant was found
to be voluntarily absent, even without actual notice of trial date, when
informed that failure to attend pretrial conference could result in a trial in
absentia). After Tabor absconded, her counsel did not object to her trial in
absentia and informed the court during sentencing that her absence had
been voluntary. The prosecutor did not comment on Tabor's failure to
appear during trial, and the jury was instructed not to speculate about her
absence in determining guilt.

¶6            The court held appropriate pretrial hearings. It did not
conduct a voluntariness hearing; however, the record does not suggest a
question about the voluntariness of Tabor's statements to police. See State
v. Smith, 114 Ariz. 415, 419 (1977); State v. Finn, 111 Ariz. 271, 275 (1974).

¶7            The State presented both direct and circumstantial evidence
on each of the six counts sufficient to allow the jury to convict. The jury
was properly comprised of 12 members. The court properly instructed the
jury on the elements of the charges, the State's burden of proof and the
necessity of a unanimous verdict. The jury returned a unanimous verdict,
which was confirmed by juror polling.




                                      3
                             STATE v. TABOR
                            Decision of the Court

¶8             The court received and considered a presentence report,
addressed its contents during the sentencing hearing and imposed legal
sentences for the crimes of which Tabor was convicted. See A.R.S. § 13-
703(A), (I) (2016).3

                              CONCLUSION

¶9            We have reviewed the entire record for reversible error and
find none, and therefore affirm the convictions and resulting sentences. See
Leon, 104 Ariz. at 300.

¶10            After the filing of this decision, defense counsel's obligations
pertaining to Tabor's representation in this appeal have ended. Defense
counsel need do no more than inform Tabor of the outcome of this appeal
and her future options, unless, upon review, counsel finds "an issue
appropriate for submission" to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). On the court's
own motion, Tabor has 30 days from the date of this decision to proceed, if
she wishes, with a pro per motion for reconsideration. Tabor has 30 days
from the date of this decision to proceed, if she wishes, with a pro per
petition for review.




                                   :ama




3      The record does not allow us to ascertain the number of days of
presentence incarceration credit to which Tabor was entitled, but neither
party has raised any objections to the award of 161 days' presentence
incarceration credit.

                                      4